Exhibit 10.1

 

 

 

[****] Certain information in this exhibit has been omitted because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.





 

 

 

SALES AND PURCHASE AGREEMENT BETWEEN

BITMAINTECH PTE. LTD.

(“Bitmain”) AND

Riot Blockchain, Inc (“Purchaser”)

 

 

 

 

 

 

 
 

 

 

1.   Definitions and Interpretations 3 2.   Sales of Product(s) 5 3.   Prices
and Terms of Payment 6 4.   Shipping of Product(s) 6 5.   Customs 7
6.   Warranty 8 7   Representations and Warranties 10 8   Indemnification and
Limitation of Liability 11 9   Distribution 12 10   Intellectual Property Rights
12 11   Confidential Information and Disclosure 13 12   Term and Termination of
this Agreement 13 13   Contact Information 14 14   Compliance with Laws and
Regulations 14 15   Force Majeure 16 16   Entire Agreement and Amendment 16
17   Assignment 16 18   Severability 16 19   Personal Data 16 20   Conflict with
the Terms and Conditions 17 21   Governing Law and Dispute Resolution 17
22   Waiver 17 23   Counterparts and Electronic Signatures 18

 

 

2 
 

 



 

This agreement (this “Agreement”) is made on 2 December 2019 by and between
Bitmaintech Pte. Ltd. (“Bitmain”) (UEN: 201610324R), with its principal place of
business at 8 Kallang Avenue, Aperia Tower 1, #09-03/04, Singapore, 339509, and
Riot Blockchain, Inc (the “Purchaser”) with its principal place of business at
834-F South Perry Street, Castle Rock, CO 80104, USA.

 

Bitmain and the Purchaser shall hereinafter collectively be referred to as the
“Parties”, and individually as a “Party”.

 

Whereas:

 

1.Purchaser fully understands the market risks, the price-setting principles and
the market fluctuations relating to the Products sold under this Agreement.

2.Purchaser has purchased Products through the website of Bitmain
(i.e.,https://shop.bitmain.com/, similarly hereinafter), and is generally
familiar with the purchase order processes of Bitmain’s website.

3.Based on the above consensus, the Purchaser is willing to purchase and Bitmain
is willing to supply cryptocurrency mining hardware and other equipment in
accordance with the terms and conditions of this Agreement.

 

The Parties hereto agree as follows:

 

1.Definitions and Interpretations

The following terms, as used herein, have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person;
“Person” means any individual, corporation, partnership, limited partnership,
proprietorship, association, limited liability company, firm, trust, estate or
other enterprise or entity; and “Control” means the power or authority, whether
exercised or not, to direct the business, management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by Contract or otherwise, provided that such power or authority
shall conclusively be presumed to exist upon possession of beneficial ownership
or power to direct the vote of more than fifty percent (50%) of the votes
entitled to be cast at a meeting of the members or shareholders of such Person
or power to control the composition of a majority of the board of directors of
such Person. The terms “Controlled” and “Controlling” have meanings correlative
to the foregoing.

 

“Applicable Law” means any treaty, law, decree, order, regulation, decision,
statute, ordinance, rule, directive, code or other document that has legal force
under any system of law, including, without limitation, local law, law of any
other state or part thereof or international law, and which creates or purports
to create any requirement or rule that may affect, restrict, prohibit or
expressly allow the terms of this Agreement or any activity contemplated or
carried out under this Agreement.

 

3 
 

 

“Bank Account” means the bank account information of Bitmain provided in
Appendix A of this Agreement.

 

“Force Majeure” means in respect of either Party, any event or occurrence
whatsoever beyond the reasonable control of that Party, which delays, prevents
or hinders that Party from performing any obligation imposed upon that Party
under this Agreement, including to the extent such event or occurrence shall
delay, prevent or hinder such Party from performing such obligation, war
(declared or undeclared), terrorist activities, acts of sabotage, blockade,
fire, lightning, acts of god, national strikes, riots, insurrections, civil
commotions, quarantine restrictions, epidemics, earthquakes, landslides,
avalanches, floods, hurricanes, explosions and regulatory and administrative or
similar action or delays to take actions of any governmental authority.

 

“Insolvency Event” in the context of the Purchaser means any of the following
events:

i)a receiver, receiver and manager, judicial manager, official manager, trustee,
administrator or similar official is appointed, or steps are taken for such
appointment, over all or any part of the assets, equipment or undertaking of the
Purchaser;

ii)if the Purchaser stops or suspends payments to its creditors generally, is
unable to or admits its inability to pay its debts as they fall due, seeks to
enter into any composition or other arrangement with its creditors, is declared
or becomes bankrupt or insolvent or enters into liquidation;

iii)a petition is presented, a proceeding is commenced, an order is made or an
effective resolution is passed or any other steps are taken by any person for
the liquidation, winding up, insolvency, judicial management, administration,
reorganisation, reconstruction, dissolution or bankruptcy of the Purchaser,
otherwise than for the purpose of a bona fide scheme of solvent amalgamation or
reconstruction; or

iv)if any event, process or circumstance analogous or having a substantially
similar effect to any of the above, in any applicable jurisdiction, commences or
exists.

 

“Intellectual Property Rights” means any and all intellectual property rights,
including but not limited to those concerning inventions, patents, utility
models, registered designs and models, engineering or production materials,
drawings, trademarks, service marks, domain names, applications for any of the
foregoing (and the rights to apply for any of the foregoing), proprietary or
business sensitive information and/or technical know-how, copyright, authorship,
whether registered or not, and any neighbor rights.

 

“Order” means the Purchaser’s request to Bitmain for certain Product(s) in
accordance with this Agreement.

 

“Order Confirmation” means Bitmain’s acceptance of the Order.

 

“Product(s)” means the merchandise that Bitmain will provide to the Purchaser in
accordance with this Agreement.

 

“Total Purchase Price” means the aggregate amount payable by the Purchaser as
set out in Appendix A of this Agreement.

 

 

4 
 

 

“Warranty Period” means the period of time that the Product(s) are covered by
the warranty granted by Bitmain or its Affiliates in accordance with Clause 6 of
this Agreement.

 

“Warranty Start Date” means the date on which the Product(s) are delivered to
the carrier. Interpretations:

i)Words importing the singular include the plural and vice versa where the
context so requires.

ii)The headings in this Agreement are for convenience only and shall not be
taken into consideration in the interpretation or construction of this
Agreement.

iii)References to Clauses are references to Clauses of this Agreement.

iv)Unless specifically stated otherwise, all references to days shall mean
calendar days.

v)Any reference to a code, law, statute, statutory provision, statutory
instrument, order, regulation or other instrument of similar effect shall
include any re-enactment or amendment thereof for the time being in force.

 

2.Sales of Product(s)

Bitmain will provide the Product(s) set forth in Appendix A (attached hereto as
part of this Agreement) to the Purchaser in accordance with provisions of Clause
2, Clause 3, Clause 4, Clause 5 and Appendix A of this Agreement, and the
Purchaser shall make payment in accordance with the terms specified in this
Agreement.

 

2.1.Both Parties agree that the Product(s) shall be sold in accordance with the
following steps:

(i)The Purchaser shall place the Order through Bitmain’s website or through
other methods accepted by Bitmain, and such Order shall constitute an
irrevocable offer to purchase specific Product(s) from Bitmain.

(ii)After receiving the Order, Bitmain will send an order receipt confirmation
email to the Purchaser. The Purchaser’s Order will be open and valid for Bitmain
to issue an Order Confirmation for a period of twenty-four (24) hours after its
placement, and prior to the expiration of such period, Bitmain will have the
right to cancel the Order at its sole discretion.

(iii)The Purchaser’s Order shall be deemed accepted by Bitmain upon Bitmain’s
issuance of the Order Confirmation and the Purchaser shall pay the Total
Purchase Price in accordance with Appendix A of this Agreement.

(iv)Upon receipt of the Total Purchase Price, Bitmain will provide a payment
receipt to the Purchaser.

(v)Bitmain will send a shipping confirmation to the Purchaser after it has
delivered the Product(s) to the carrier.

 

2.2.Both Parties acknowledge and agree that the order receipt confirmation shall
not constitute nor be construed as Bitmain’s acceptance of the Purchaser’s
Order, but mere acknowledgement of the receipt of the Purchaser’s Order.

 

 

5 
 

 

 

2.3.Both Parties acknowledge and agree that in case of product unavailability,
Bitmain shall have the right to cancel the Order after it has issued the order
receipt confirmation without any penalty or liability.

 

2.4.The Purchaser acknowledges and confirms that the Order is irrevocable and
cannot be cancelled by the Purchaser, and that the Product(s) ordered are
neither returnable nor refundable. All sums paid by the Purchaser to Bitmain
shall not be subject to any abatement, set-off, claim, counterclaim, adjustment,
reduction, or defense for any reason except for non-shipment of the Products
pursuant to Section 4.3. Payment of Total Purchase Price is not refundable, save
as otherwise mutually agreed by the Parties or Bitmain’s non-shipment of the
Products pursuant to Section 4.3.

 

3.Prices and Terms of Payment

3.1The Purchaser shall pay the Total Purchase Price in accordance with Appendix
A of this Agreement.

 

3.2The Parties understand and agree that the applicable prices of the Product(s)
are inclusive of applicable bank transaction fees, export duties, but are
exclusive of any and all applicable import duties, taxes and governmental
charges. The Purchaser shall pay or reimburse Bitmain for all taxes levied on or
assessed against the amounts payable hereunder. If any payment is subject to
withholding, the Purchaser shall pay such additional amounts as necessary, to
ensure that Bitmain receives the full amount it would have received had payment
not been subject to such withholding.

 

4.Shipping of Product(s)

4.1The Purchaser must indicate place of delivery, and Bitmain will ship the
Product(s) to such designated place. If the Purchaser fails to provide Bitmain
with the delivery place or the delivery place provided by the Purchaser is a
false address or does not exist, Bitmain may issue the Purchaser a notice of
self-pick-up (which shall specify the self- pick-up location) and ask the
Purchaser to pick up the Products itself. The earliest date for self-pick-up
mentioned in the above notice shall be deemed as the delivery date. Bitmain
shall be deemed to have completed the delivery obligation under this Agreement
when the Purchaser receives the above notice. The Purchaser shall pick up all
the Products within five (5) working days after receiving the notice from
Bitmain. Otherwise, Bitmain is entitled to charge the Purchaser the storage fee,
warehousing charge and other fees according to the standard of USD 2/ unit /
day.

 

 



6 
 

 

 

 

4.2Subject to the limitations stated in Appendix A, the terms of delivery of the
Product(s) shall be CIP (carriage and insurance paid according to Incoterms
2010). Once the Product(s) have been delivered to the carrier and the full
purchase price of the Products is adequately covered by insurance during
international transport with the beneficiary of such insurance being the
Purchaser, Bitmain shall have fulfilled its obligation to supply the Product(s)
to the Purchaser, and the title and risk of loss or damage to the Product(s)
shall pass to the Purchaser.

4.3All delivery dates in Appendix A are estimated, but not guaranteed. In the
case that Purchaser has fulfilled its payment obligations in accordance with the
terms and conditions of this Agreement and Bitmain fails to deliver the Products
within the shipping period listed in Appendix A, the Purchaser is entitled to
submit a written reminder to Bitmain. If Bitmain fails to deliver the Products
within 5 days after receiving the written reminder from the Purchaser, the
Purchaser is entitled to: (i) request to terminate this Agreement and require
Bitmain to return the amounts paid by the Purchaser without setoff or adjustment
(Bitmain shall not pay any interests in this respect), or (ii) continue to
perform this Agreement and require Bitmain to deliver the Products.

 

4.4Bitmain shall not be responsible for any delivery delay caused by the
Purchaser or any third party, including but not limited to the carrier, the
customs, and the import brokers, nor shall it be liable for damages, whether
direct, indirect, incidental, consequential, or otherwise, for any failure,
delay or error in delivery of any Product(s) for any reason whatsoever.

 

4.5Subject to the Products being adequately covered by insurance during delivery
of the Products to the Purchaser, Bitmain shall not be responsible and the
Purchaser shall be fully and exclusively responsible for any loss of Product(s),
personal injury, property damage, other damage or liability caused by the
Product(s) or the transportation of the Product(s) either to the Purchaser or
any third party, or theft of the Product(s) during transportation from Bitmain
to the Purchaser.

 

4.6Bitmain has the right to discontinue the sale of the Product(s) and to make
changes to its Product(s) at any time, without prior approval from or notice to
the Purchaser.

 

4.7If the Product(s) is rejected and/or returned back to Bitmain because of any
reason and regardless of the cause of such delivery failure, the Purchaser shall
be solely and exclusively liable for and shall defend, fully indemnify and hold
harmless Bitmain against any and all related expenses, fees, charges and costs
incurred, arising out of or incidental to such rejection and/or return (the
“Return Expense”). Furthermore, if the Purchaser would like to ask for Bitmain’s
assistance in redelivering such Product(s) or assist in any other manner, and if
Bitmain at its sole discretion decides to provide this assistance, then in
addition to the Return Expense, the Purchaser shall also pay Bitmain an
administrative fee in accordance with Bitmain’s then applicable internal policy.

 

5.Customs

5.1Bitmain shall obtain in due time and maintain throughout the term of this
Agreement (if applicable), any and all approvals, permits, authorizations,
licenses and clearances for the export of the Product(s) that are required to be
obtained by Bitmain or the carrier under Applicable Laws.

 



7 
 

 

 

 

5.2The Purchaser shall obtain in due time and maintain throughout the term of
this Agreement (if applicable), any and all approvals, permits, authorizations,
licenses and clearances required for the import of the Product(s) to the country
of delivery as indicated in the Shipping Information, that are required to be
obtained by the Purchaser or the carrier under Applicable Laws, and shall be
responsible for any and all additional fees, expenses and charges in relation to
the import of the Product(s).

 

6.Warranty

6.1Bitmain warrants to the Purchaser that during the Warranty Period, each
Product will conform to the applicable product requirements and specifications
and perform and operate as intended and as set forth on Bitmain’s website for
each Product. The Warranty Period shall start on the Warranty Start Date and end
on the 180th day after the Warranty Start Date or 90 days after return shipment
of a repaired Product covered by this warranty. During the Warranty Period, the
Purchaser’s sole and exclusive remedy, and Bitmain’s entire liability, will be
to repair or replace, at Bitmain’s option, the defective part/component of the
Product(s) or the defective Product(s) at no charge to the Purchaser including,
but not limited to, any applicable testing or shipping charges.

 

6.2The Parties acknowledge and agree that the warranty provided by Bitmain as
stated in the preceding paragraph does not apply to the following items caused
by the Purchaser:

(i)normal wear and tear;

(ii)damage resulting from accident, abuse, misuse, neglect, improper handling or
improper installation;

(iii)damage or loss of the Product(s) caused by undue physical or electrical
stress, including but not limited to moisture, corrosive environments, high
voltage surges, extreme temperatures, shipping, or abnormal working conditions;

 

 

 

 



8 
 

 

 

 

 

(iv)damage or loss of the Product(s) caused by acts of nature including, but not
limited to, floods, storms, fires, and earthquakes;

(v)damage caused by operator error, or non-compliance with instructions as set
out in accompanying documentation;

(vi)alterations by persons other than Bitmain, associated partners or authorized
service facilities;

(vii)Product(s), on which the original software has been replaced or modified by
persons other than Bitmain, associated partners or authorized service
facilities;

(viii)use of counterfeit products;

(ix)damage or loss of data due to interoperability with current and/or future
versions of operating system, software and/or hardware;

(x)damage or loss of data caused by improper usage and behavior which is not
recommended and/or permitted in the product documentation;

(xi)failure of the Product(s) caused by usage of products not supplied by
Bitmain; and

(xii)hash boards or chips are burnt.

 

In case the warranty is voided, Bitmain may, at its sole discretion, provide
repair service to the Purchaser, and the Purchaser shall bear all related
expenses and costs.

 

6.3Notwithstanding anything to the contrary herein, the Purchaser acknowledges
and agrees that the Product(s) provided by Bitmain do not guarantee any
cryptocurrency mining time and, Bitmain shall not be liable for any
cryptocurrency mining time loss or cryptocurrency mining revenue loss that are
caused by downtime of any part/component of the Product(s). Bitmain does not
warrant that the Product(s) will meet the Purchaser’s requirements or the
Product(s) will be uninterrupted or error free. Except as provided in Clause 6.1
of this Agreement, Bitmain makes no warranties to the Purchaser with respect to
the Product(s), and no warranties of any kind, whether written, oral, express,
implied or statutory, including warranties of merchantability, fitness for a
particular purpose or non-infringement or arising from course of dealing or
usage in trade shall apply.

 

6.4In the event of any ambiguity or discrepancy between this Clause 6 of this
Agreement and Bitmain’s After-sales Service Policy from time to time, it is
intended that the After-sales Service Policy shall prevail and the Parties shall
comply with and give effect to the After-sales Service Policy.

 

 



9 
 

 

 

 

7Representations and Warranties

The Purchaser makes the following representations and warranties to Bitmain:

7.1It has the full power and authority to purchase the Products and carry on its
businesses.

 

7.2The obligations expressed to be assumed by it under this Agreement are legal,
valid, binding and enforceable obligations.

 

7.3It has the power to enter into, perform and deliver, and has taken all
necessary action to authorize its entry into, performance and delivery of, this
Agreement and the transactions contemplated by this Agreement.

 

7.4The entry into and performance by it of, and the transactions contemplated
by, this Agreement do not and will not conflict with:

(i)any Applicable Law;

(ii)its constitutional documents; or

(iii)any agreement or instrument binding upon it or any of its assets.

 

7.5All authorizations required or desirable:

(i)to enable it lawfully to enter into, exercise its rights under and comply
with its obligations under this Agreement;

(ii)to ensure that those obligations are legal, valid, binding and enforceable;
and

(iii)to make this Agreement admissible in evidence in its jurisdiction of
incorporation,have been or will have been by the time, obtained or effected and
are, or will be by the appropriate time, in full force and effect.

 

7.6It is not aware of any circumstances which are likely to lead to:

(i)any authorization obtained or effected not remaining in full force and
effect;

(ii)any authorization not being obtained, renewed or effected when required or
desirable; or any authorization being subject to a condition or requirement
which it does not reasonably expect to satisfy or the compliance with which has
or could reasonably be expected to have a material adverse effect.

 

7.7It is not the target of economic sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or Singapore (“Sanctions”), including by being listed on
the Specially Designated Nationals and Blocked Persons (SDN) List maintained by
OFAC or any other Sanctions list maintained by one of the foregoing governmental
authorities, directly or indirectly owned or controlled by one or more SDNs or
other Persons included on any other Sanctions list, or located, organized or
resident in a country or territory that is the target of Sanctions, and (b) the
purchase of the Product(s) will not violate any Sanctions or import and export
control related laws and regulations.

 

 



10 
 

 

 

 

7.8All information supplied by the Purchaser is and shall be true and correct,
and the information does not contain and will not contain any statement that is
false or misleading.

 

8Indemnification and Limitation of Liability

8.1Each party shall, during the term of this Agreement and at any time
thereafter, indemnify and save each other harmless from and against any and all
damages, suits, claims, judgments, liabilities, losses, fees, costs or expenses
of any kind, including legal fees, whatsoever arising out of or incidental to
the Products pursuant to this Agreement, including but not limited, to any
Product(s) infringing on Intellectual Property Rights of a third party.

 

8.2Notwithstanding anything to the contrary herein, neither party shall under no
circumstances, be liable to each other for any consequential loss, or loss of
goodwill, business, anticipated profits, revenue, contract, or business
opportunity arising out of or in connection with this Agreement, and each party
hereby waives any claim it may at any time have against the other in respect of
any such damages. The foregoing limitation of liability shall apply whether in
an action at law, including but not limited to contract, strict liability,
negligence, willful misconduct or other tortious action, or an action in equity.

 

8.3Each Parties’ cumulative aggregate liability pursuant to this Agreement,
whether arising from tort, breach of contract or any other cause of action shall
be limited to and not exceed the amount of one hundred percent (100%) of the
Total Purchase Price actually received by Bitmain from the Purchaser and paid by
the Purchaser to Bitmain for the Product(s).

 

8.4The Product(s) are not designed, manufactured or intended for use in
hazardous or critical environments or in activities requiring emergency or
fail-safe operation, such as the operation of nuclear facilities, aircraft
navigation or communication systems or in any other applications or activities
in which failure of the Product(s) may pose the risk of environmental harm or
physical injury or death to humans. Bitmain specifically disclaims any express
or implied warranty of fitness for any of the above described application and
any such use shall be at the Purchaser’s sole risk.

 

8.5The above limitations and exclusions shall apply (1) notwithstanding failure
of essential purpose of any exclusive or limited remedy; and (2) whether or not
such party has been advised of the possibility of such damages. This Clause
allocates the risks under this Agreement and the pricing reflects this
allocation of risk and the above limitations.

 

 



11 
 

 

 

 

9Distribution

9.1This Agreement does not constitute a distributor agreement between Bitmain
and the Purchaser. Therefore, the Purchaser is not an authorized distributor of
Bitmain.

 

9.2The Purchaser shall in no event claim or imply to a third party that it is an
authorized distributor of Bitmain or Bitmain (Antminer) or any similar terms, or
perform any act that will cause it to be construed as an authorized distributor
of Bitmain or Bitmain (Antminer). As between the Purchaser and Bitmain, the
Purchaser shall be exclusively and fully responsible for complying with the
Applicable Laws regarding repackaging the Product(s) for the Purchaser’s
redistribution needs, and shall be solely liable for any and all liabilities or
costs directly incurred or incidental to such redistribution.

 

10Intellectual Property Rights

10.1The Parties agree that the Intellectual Property Rights in any way contained
in the Product(s), made, conceived or developed by Bitmain and/or its Affiliates
for the Product(s) under this Agreement and/or, achieved, derived from, related
to, connected with the provision of the Product(s) by Bitmain and/or acquired by
Bitmain from any other person in performance of this Agreement shall be the
exclusive property of Bitmain and/or its Affiliates.

 

10.2Notwithstanding anything to the contrary herein, all Intellectual Property
Rights in the Product(s) shall remain the exclusive property of Bitmain and/or
its licensors. Except for licenses explicitly identified in Bitmain’s shipping
confirmation or in this Clause 10.2, no rights or licenses are expressly
granted, or implied, whether by estoppel or otherwise, in respect of any
Intellectual Property Rights of Bitmain and/or its Affiliates or any
Intellectual Property residing in the Product(s) provided by Bitmain to the
Purchaser, including in any documentation or any data furnished by Bitmain.
Bitmain grants the Purchaser a non-exclusive, non-transferrable, royalty- free
and irrevocable license of Bitmain and/or its Affiliates’ Intellectual Property
Rights to solely use the Product(s) delivered by Bitmain to the Purchaser for
their ordinary function, and subject to the Clauses set forth herein. The
Purchaser shall in no event violate the Intellectual Property Rights of Bitmain
and/or its licensors.

 

10.3If applicable, payment by the Purchaser of non-recurring charges to Bitmain
for any special designs, or engineering or production materials required for
Bitmain’s performance of Orders for customized Product(s), shall not be
construed as payment for the assignment from Bitmain to the Purchaser of title
to the design or special materials. Bitmain shall be the sole owner of such
special designs, engineering or production materials.

 

 



12 
 

 

 

 

11Confidential Information and Disclosure

 

11.1All information concerning this Agreement and matters pertaining to or
derived from the provision of Product(s) pursuant to this Agreement between the
Parties, whether in oral or written form, or in the form of drawings, computer
programs or other, as well as all data derived therefrom (“Confidential
Information”), shall be deemed to be confidential and, as such, may not be
divulged to any unauthorized person. The Parties undertake and agree to take all
reasonable and practicable steps to ensure and protect the confidentiality of
the Confidential Information which cannot be passed, sold, traded, published or
disclosed to any unauthorized person.

11.2Notwithstanding Section 11.1, Bitmain acknowledges and agrees that Purchaser
is a U.S. publicly traded company and may be required to disclose this Agreement
and its related terms, in order to comply with applicable securities laws,
including its disclosure obligations under the U.S. Securities Exchange Act of
1934, as amended.

 

12Term and Termination of this Agreement

12.1This Agreement will be effective upon Bitmain’s issuance of the shipping
confirmation to the Purchaser, provided that if there is more than one shipping
confirmation, this Agreement will be effective to the Products contained in each
shipping confirmation upon Bitmain’s issuance of the respective shipping
confirmation to the Purchaser.

 

12.2Bitmain shall be entitled to terminate this Agreement with immediate effect
upon written notice to the Purchaser if:

(i)the Purchaser fails to comply in any material respect of this Agreement, and
where that failure is capable of being remedied, fails to remedy it within
thirty (30) days of being required by Bitmain to do so;

(ii)it is or becomes unlawful for the Purchaser to perform or comply with any of
its material obligations under this Agreement or all or a material part of the
obligations of the Purchaser under this Agreement are not or cease to be valid,
binding and enforceable; or

(iii)an Insolvency Event occurs in respect of the Purchaser.

 

12.3The Purchaser shall be entitled to terminate this Agreement with immediate
effect upon written notice to Bitmain if Bitmain fails to deliver the Product(s)
to the carrier in accordance with the delivery dates indicated in the shipping
confirmation, and fails to remedy it within the time period pursuant to Section
4.3 of being required by the Purchaser to do so.

 

 



13 
 

 

 

 

12.4This Agreement shall also be automatically terminated between the Parties if
the Order is cancelled because of any reason stated in this Agreement.

 



12.5Termination of this Agreement shall be without prejudice to the rights and
liabilities of the Parties accrued prior to or as a result of such termination,
including those related to antecedent breaches. Termination of this Agreement
for any cause or otherwise shall not release a Party from any liability which at
the time of termination has already accrued to the other Party or which
thereafter may accrue in respect of any act or omission prior to such
termination. The rights and obligations of the Parties under Clause 1
(Definitions and Interpretations), Clause 10 (Intellectual Property Rights),
Clause 11 (Confidential Information and Disclosure), Clause 12 (Term and
Termination of this Agreement), Clause 13 (Contact Information), Clause 14
(Compliance with Laws and Regulations) and Clause 21 (Governing Law and Dispute
Resolution) shall survive the termination of this Agreement.

 

13Contact Information

All communications in relation to this Agreement shall be made to the following
contacts:

Purchaser’s business contact:

 

Name: Jeff McGonegal Phone: +1 720-370-2653

Email: jmcgonegal@riotblockchain.com

 

Bitmain’s business contact:

 

Name: Peng LI

 

Phone: [****]

 

Email: [*****]

 

14Compliance with Laws and Regulations

14.1The Purchaser undertakes that it will fully comply with all Applicable Laws
in relation to export and import control and Sanctions and shall not take any
action that would cause Bitmain or any of its Affiliates to be in violation of
any export and import control laws or Sanctions. The Purchaser shall also be
fully and exclusively liable for and shall defend, fully indemnify and hold
harmless Bitmain and/or its Affiliates from and against any and all claims,
demands, actions, costs or proceedings brought or instituted against Bitmain
and/or its Affiliates arising out of or in connection with any breach by the
Purchaser or the carrier of any Applicable Laws in relation to export and import
control or Sanction.

 



14 
 

 

 

 

14.2The Purchaser acknowledges and agrees that the Product(s) in this Agreement
are subject to the export control laws and regulations of all related countries,
including but not limited to the Export Administration Regulations (“EAR”) of
the United States. Without limiting the foregoing, the Purchaser shall not,
without receiving the proper licenses or license exceptions from all related
governmental authorities, including but not limited to the U.S. Bureau of
Industry and Security, distribute, re- distribute, export, re-export, or
transfer any Product(s) subject to this Agreement either directly or indirectly,
to any national of any country identified in Country Groups D:1 or E:1 as
defined in the EARs. In addition, the Product(s) under this Agreement may not be
exported, re-exported, or transferred to (a) any person or entity listed on the
“Entity List”, “Denied Persons List” or the SDN List as such lists are
maintained by the U.S. Government, or (b) an end-user engaged in activities
related to weapons of mass destruction. Such activities include but are not
necessarily limited to activities related to: (1) the design, development,
production, or use of nuclear materials, nuclear facilities, or nuclear weapons;
(2) the design, development, production, or use of missiles or support of
missiles projects; and (3) the design, development, production, or use of
chemical or biological weapons. The Purchaser further agrees that it will not do
any of the foregoing in violation of any restriction, law, or regulation of the
European Union or an individual EU member state that imposes on an exporter a
burden equivalent to or greater than that imposed by the

U.S. Bureau of Industry and Security.

 

14.3The Purchaser undertakes that it will not take any action under this
Agreement or use the Product(s) in a way that will be a breach of any anti-money
laundering laws, any anti-corruption laws, and/or any counter-terrorist
financing laws.

 

14.4The Purchaser warrants that the Product(s) have been purchased with funds
that are from legitimate sources and such funds do not constitute proceeds of
criminal conduct, or realizable property, or proceeds of terrorism financing or
property of terrorist, within the meaning given in the Corruption, Drug
Trafficking and Other Serious Crimes (Confiscation of Benefits) Act (Chapter
65A) and the Terrorism (Suppression of Financing) Act (Chapter 325),
respectively. The Purchaser understands that if any Person resident in Singapore
knows or suspects or has reasonable grounds for knowing or suspecting that
another Person is engaged in criminal conduct or is involved with terrorism or
terrorist property and the information for that knowledge or suspicion came to
their attention in the course of business in the regulated sector, or other
trade, profession, business or employment, the Person will be required to report
such knowledge or suspicion to the Suspicious Transaction Reporting Office,
Commercial Affairs Department of the Singapore Police Force. The Purchaser
acknowledges that such a report shall not be treated as breach of confidence or
violation of any restriction upon the disclosure of information imposed by any
Applicable Law, contractually or otherwise.

 



15 
 

 

 

 

15Force Majeure

15.1To the extent that a Party is fully or partially delayed, prevented or
hindered by an event of Force Majeure from performing any obligation under this
Agreement (other than an obligation to make payment), subject to the exercise of
reasonable diligence by the affected Party, the failure to perform shall be
excused by the occurrence of such event of Force Majeure. A Party claiming that
its performance is excused by an event of Force Majeure shall, promptly after
the occurrence of such event of Force Majeure, notify the other Party of the
nature, date of inception and expected duration of such event of Force Majeure
and the extent to which the Party expects that the event will delay, prevent or
hinder the Party from performing its obligations under this Agreement. The
notifying Party shall thereafter use its best effort to eliminate such event of
Force Majeure and mitigate its effects.

 

15.2The affected Party shall use reasonable diligence to remove the event of
Force Majeure, and shall keep the other Party informed of all significant
developments.

 

16Entire Agreement and Amendment

This Agreement, constitutes the entire agreement of the Parties hereto and can
only be amended with the written consent of both Parties or otherwise as
mutually agreed by both Parties.

 

17Assignment

Bitmain may freely assign this Agreement in whole or in part to its Affiliates
or to any third party. The Purchaser may not assign this Agreement in whole or
in part without Bitmain’s prior written consent.

 

18Severability

To the extent possible, if any provision of this Agreement is held to be
illegal, invalid or unenforceable in whole or in part by a court, the provision
shall apply with whatever deletion or modification is necessary so that such
provision is legal, valid and enforceable and gives effect to the commercial
intention of the Parties. The remaining provisions of this Agreement shall not
be affected and shall remain in full force and effect.

 

19Personal Data

 

Depending on the nature of the Purchaser’s interaction with Bitmain, some
examples of personal data which Bitmain may collect from the Purchaser include
the Purchaser’s name and identification information, contact information such as
the Purchaser’s address, email address and telephone number, nationality,
gender, date of birth, and financial information such as credit card numbers,
debit card numbers and bank account information.

 



16 
 

 

 

 

Bitmain generally does not collect the Purchaser’s personal data unless (a) it
is provided to Bitmain voluntarily by the Purchaser directly or via a third
party who has been duly authorized by the Purchaser to disclose the Purchaser’s
personal data to Bitmain (the Purchaser’s “authorized representative”) after (i)
the Purchaser (or the Purchaser’s authorized representative) has been notified
of the purposes for which the data is collected, and (ii) the Purchaser (or the
Purchaser’s authorized representative) has provided written consent to the
collection and usage of the Purchaser’s personal data for those purposes, or

(b) collection and use of personal data without consent is permitted or required
by related laws. Bitmain shall seek the Purchaser’s consent before collecting
any additional personal data and before using the Purchaser’s personal data for
a purpose which has not been notified to the Purchaser (except where permitted
or authorized by law).

 

20Conflict with the Terms and Conditions

In the event of any ambiguity or discrepancy between the Clauses of this
Agreement and the Terms and Conditions from time to time, it is intended that
the Clauses of this Agreement shall prevail and the Parties shall comply with
and give effect to this Agreement.

 

21Governing Law and Dispute Resolution

21.1This Agreement shall be solely governed by and construed in accordance with
the laws of Singapore. The Parties agree that the United Nations Convention on
Contracts for the International Sale of Goods does not apply to this Agreement. 

 

21.2Any dispute, controversy, difference or claim arising out of or relating to
this Agreement, including the existence, validity, interpretation, performance,
breach or termination hereof or any dispute regarding non-contractual
obligations arising out of or relating to this Agreement shall be referred to
and finally resolved by arbitration administered by the Singapore International
Arbitration Centre (SIAC) under the SIAC Arbitration Rules in force when the
notice of arbitration is submitted. The law of this arbitration clause shall be
Singapore law. The seat of arbitration shall be Singapore. The arbitration
proceedings shall be conducted in English. The number of arbitrators shall be
three unless otherwise subsequently agreed in writing by the Parties.

 

22Waiver

Failure by either Party to enforce at any time any provision of this Agreement,
or to exercise any election of options provided herein shall not constitute a
waiver of such provision or option, nor affect the validity of this Agreement or
any part hereof, or the right of the waiving Party to thereafter enforce each
and every such provision or option.

 



17 
 

 

 

 

23Counterparts and Electronic Signatures

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement, and all of which, when taken
together, will be deemed to constitute one and the same agreement. The email or
other electronically delivered signatures of the Parties shall be deemed to
constitute original signatures, or electronic copies hereof shall be deemed to
constitute duplicate originals.

 

(The rest part of the page is intentionally left in blank)

 

 

 

 

18 
 

 

Signed for and on behalf of Bitmain

 



  Bitmaintech Pte. Ltd.       Signature /s/ Jihan Wu  

Title  

Co-founder



 

 

Signed for and on behalf of the Purchaser



  The Purchaser       Signature By  /s/ Jeff McGonegal  



Title    

C.E.O.



 



 

19 
 

 

APPENDIX A

 

1.Per the Purchaser’s request, Bitmain will provide the following Product(s)
upon full payment in accordance with the terms specified hereunder:

 



Description of Product(s) Price Unit price Units Total                        

 

Antminer S17 pro****

 

US$ 1,564.56

 

3,000

 

US$ 4,693,690.00

First Carrier:  Estimated Shipping cost to USA via Aircargo US$ 140,604.75 TOTAL
PURCHASE PRICE: US$  4,369,233.75 Estimated Shipping Time (Delivery Date):
before 11 Dec 2019  

**** Certain product specifications, including specific model variant numbers
and the corresponding number of such model variants of the Antminer S17 Pro
digital currency miners purchased by Riot under this Agreement have been omitted
from this table to protect Riot from the competitive harm which would occur if
such specific information was disclosed to the public.

 





2.Where the actual Products provided by Bitmain are not in consistence with the
description listed in Article 1 of Appendix 1, provided that all the following
three requirements are met, the unit price and/or quantity of the Products can
be adjusted by Bitmain based on the actual type of the Products before delivery.
The types, quantity and unit price of the actual delivered Products shall be
subject to the statement issued by Bitmain. the Purchaser shall not refuse to
accept the Products on the grounds that the types, quantity and/or unit price of
the actual delivered Products are inconsistent with Article 1 of Appendix 1:

(1)The total hashrate of the Products actually delivered by Bitmain to the
Purchaser shall not be less than the total hashrate as stipulated in Article 2
of Appendix A;

(2)The Products actually delivered by Bitmain to the Purchaser are S17 pro
series Products.

 

 

20 
 

 

(3)The total price of the Products actually delivered by Bitmain to the
Purchaser shall not exceed the Total Purchase Price of the Products as
stipulated in Article 1 of Appendix A.

 

3.Bitmain’s BANK ACCOUNT info:

 

Account Name: [****]

ACCOUNT NO: [****]

BANK: [****]

CORRESPONDING BANK: [****]

CORRESPONDING BANK SWIFT: [****]

SWIFT CODE: [****]

BANK ADDRESS: [****]

 

4.The payment shall be arranged by the Purchaser as follows: one hundred percent
(100%) of the Total Purchase Price of the Product(s) as listed above shall be
paid as non-refundable down payment (unless otherwise explicitly specified in
this Agreement)

within [3] working days upon the placement of the Order by the Purchaser,
otherwise the Order will be cancelled and Bitmain shall not be required to
review and/or to confirm the Order by issuing an Order Confirmation. Payments
shall be paid in United States Dollars (USD) by wire transfer to Bitmain’s Bank
Account.

 

5.Without prejudice to the above, the unit price and the Total Purchase Price of
the Product(s) and any amount paid by the Purchaser shall be all denominated in
USD. Where the Parties agree that the payments shall be made in
cryptocurrencies, the exchange rate between the USD and the cryptocurrency
selected shall be determined and calculated as follows: (1) in the event that
the Purchaser pays for any order placed on Bitmain’s official Website (the
“Website”) which is valid and has not been fully paid yet, the exchange rate
between United States Dollars and the cryptocurrency fixed in such placed order
shall apply, or (2) in any other case, the real time exchange rate between the
USD and the cryptocurrency displayed on the Website upon payment shall apply.
The exchange rate between the USD and the cryptocurrency shall be fixed
according to this provision. In any circumstance, the Purchaser shall not ask
for any refund due to the change of exchange rate.

